Citation Nr: 0123472	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to April 
1987.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating decision 
which denied service connection for a right shoulder 
disability.  The Board notes that during the course of the 
appeal, the records were transferred to the RO in Washington, 
D.C.  In March 1997 and August 2000, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was last returned to the Board in September 2001.  


FINDINGS OF FACT

1.  A right shoulder disability was not noted or shown until 
several years after service discharge and has not been shown 
to be related to service or to any occurrence or event 
therein based on the evidence submitted.  

2.  There is no medical opinion, or other competent evidence 
showing that any current right shoulder disability, including 
arthritis, resulted from an injury incurred during the 
veteran's service.  It is not shown that any arthritis of 
right shoulder was present within 1 year of separation from 
service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a) (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  In this 
regard, as to the issue considered herein, it is concluded 
that the requirements of the VCAA have been satisfied.  After 
reviewing the case, the Board concludes that all appropriate 
notice has been provided, and it does not appear that an 
additional examination is indicated.  The veteran has been 
notified of the matters needed to establish entitlement to 
the benefit requested.  The case has been remanded twice and 
numerous letters have been sent to inform the appellant of 
the evidence needed to change the outcome.  There has been no 
indication that there is any evidence that could or should be 
obtained that would alter the outcome in this case.  There is 
no indication that an additional examination would result in 
a change in the current system.  As such, the Board will 
proceed to the merits of the case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records is entirely negative 
for treatment, diagnosis or complaints related to his right 
shoulder.  Service medical records show that the veteran 
injured his left shoulder and was put on physical profiles 
for a left shoulder dislocation.  He subsequently underwent a 
Putti-Platt procedure for repair of his left shoulder 
disability.  

The veteran filed a claim for service connection for a left 
shoulder condition following his discharge from service in 
April 1987.  His application did not mention an injury to the 
right shoulder.  In a June 1987 RO decision, service 
connection for status post Putti-Platt procedure, left 
shoulder was granted with a noncompensable evaluation.  

The veteran underwent a VA examination in January 1990.  No 
complaints or findings relative to his right shoulder were 
noted during the examination.  

VA medical records dated from December 1990 to January 1991 
refer to complaints and treatment regarding the veteran's 
service-connected left shoulder disability.  The medical 
records are entirely silent as to right shoulder treatment or 
complaints.  

In his May 1992 claim for service connection, the veteran 
indicated that he injured his right shoulder while on active 
duty during the same accident in which he sustained an injury 
to his left shoulder.  He said that his right shoulder was 
painful and felt unstable.  A May 1992 X-ray report noted a 
history of sharp pain in the right shoulder with lifting.  A 
radiographically normal right shoulder was noted.  In a 
statement in support of his claim dated in July 1992, the 
veteran indicated that he had swelling of the right shoulder 
which his doctor believed was tendinitis.  

On VA examination in April 1993, the diagnosis was status 
post traumatic injury to the left shoulder with subluxation 
and dislocation; status post Putti-Platt procedural repair 
left shoulder with residual symptoms of pain, restricted 
range of motion and instability, post-traumatic arthritis.  
No findings or diagnoses related to the right shoulder were 
reported.  

In a May 1997 statement in support of his claim, the veteran 
again indicated that he injured both of his shoulders during 
an accident while on active duty.  He said that following the 
accident he experienced pain and numbness.  

On VA examination in February 1998, it was noted that no 
reference to a right shoulder injury was contained in the 
veteran's entire medical record.  The veteran complained of 
popping of the shoulder and difficulty raising his arm above 
the shoulder level.  Physical examination revealed no 
apprehension sign.  It was noted that he was extremely well 
built from a muscular standpoint.  No Sulcus sign was noted.  
He had full range of motion.  Faint crepitation was noted on 
the left shoulder joint, none in the right shoulder joint.  
The acromioclavicular joint was intact.  The grinding test 
and Neer's sign were negative.  X-ray studies of both 
shoulders revealed modular osteophytes and glenoid or ectopic 
calcification in the inferior glenoid area.  The diagnoses 
included status post Putti-Platt procedure, left shoulder, 
secondary to subluxation; right shoulder, possible 
subluxation, and atraumatic, multi-directional bilateral 
dislocation or subluxation.  The examiner stated that there 
was no credible evidence which supported service connection 
for a disability of the right shoulder joint.  It was noted 
that there was no convincing temporal association between the 
veteran's initial left shoulder injury during service and the 
subsequent claim of service connection for a right shoulder 
injury, over five years following discharge from active duty.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
evidence does not show that the veteran injured his right 
shoulder during service and any current right shoulder 
disability is not related to his active duty.  Significantly, 
the first mention of a right shoulder injury contained in the 
claims file is dated in May 1992, several years after service 
separation.  The Board notes the veteran's statements to the 
effect that he injured both his left and right shoulder 
during an accident while on active duty.  However, service 
medical records and subsequent evidence reflect that the 
veteran injured his left shoulder during active duty and 
contain no mention whatsoever regarding the right shoulder.  

Thus, despite the veteran's contention that he injured his 
right shoulder during service, the evidence does not show 
that any current right shoulder disability, including 
arthritis, was the result of an injury or disease incurred in 
or aggravated by active service or within the one year 
presumptive period following service.  Thus, his subsequent 
symptoms related to the right shoulder cannot be said to be 
service connected.  In addition, the multi-year gap between 
separation from service and treatment in this case fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  That is, 
this disorder has not been shown to have been chronically 
present since service separation.  

The Board has also considered the veteran's statements that 
he injured his right shoulder during service and currently 
has a right shoulder disability due to such injury.  Although 
his statements and testimony are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record which is 
negative for findings indicative of a current right shoulder 
disability.  He lacks the medical expertise to offer an 
opinion as to the existence of the disability, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of a current right 
shoulder disability and a causal relationship to service, 
service connection is not warranted for the claimed right 
shoulder disability.  

ORDER

Service connection for a right shoulder disability is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

